Order entered December 19, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01424-CV

             TEXAS DEPARTMENT OF TRANSPORTATION, Appellant

                                             V.

                                GLENDA REID, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-18-0104

                                         ORDER
      Before the Court is appellant’s December 13, 2018 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to January 18, 2019.


                                                    /s/   ADA BROWN
                                                          JUSTICE